DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 10/08/2020 has been entered and considered. Upon entering, Claims 1, 5 and 12 have been amended.
Response to Arguments
Applicant’s arguments filed on 10/08/2020 have been fully considered but are moot in view of the new ground(s) of rejection as further noted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
2.	Claim 12 recites “at least two storage modules each comprising a first input and a second input wherein each first input and each second input are connected to different secondary circuits of a transformer”. The term “each” is unclear because “each” will consider two storage modules or a storage module. Therefore, for propose of examination the term “each” will read as two storage modules.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being participated by Endo et al. (WO 2014199628).
Regarding claim 12, Endo teaches an electrical energy storage (see figure 9) method comprising: Balancing voltages between at least two storage modules (fig. 9: 20 [21a, 21b]) each comprising a first input (fig. 9: P) and a second input (fig. 9: M) wherein each first input (P) and each second input (M) are connected to different secondary circuits of a transformer (fig. 9: 35), characterized in that the voltages are balanced via said different secondary circuits, (see figure 9 and [0050-0061]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (WO 2014199628), in view of Scharnick et al. (US 2011/0101795).
Regarding claim 13, Endo teaches the method, but Endo does not explicitly teach further comprising an isolation technique comprising: performing a first phase wherein a disconnection switch of each of the storage modules is opened such that the storage modules are disconnected from each other; and implementing a second phase wherein a grounding switch of each of the storage modules is closed.
Scharnick teaches an isolation technique comprising: performing a first phase wherein a disconnection switch of each of the storage modules is opened such that the storage modules are disconnected from each other; and implementing a second phase wherein a grounding switch of each of the storage modules is closed, (see figures 4-6; and par. [0049-0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Scharnick into the .
7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (WO 2014199628), in view of Jestin et al. (US 2015/0239366).
Regarding claim 14, Endo teaches the method, but Endo does not explicitly teach wherein, if an electrical energy storage module is defective, the disconnection switch of the defective electrical energy storage module is opened, and then a shunt switch of the electrical energy storage module is closed in such a way as to isolate said defective module from the other modules.
Jestin teaches a method of controlling the operation of the electrical power supply to an electric motor vehicle comprising at least two energy storage modules connected in parallel, said modules being able to provide the motor with a delivered electrical power lying between a predetermined minimum power and a predetermined maximum power, noteworthy in that the method comprises the following steps: detection of an operating anomaly of at least one defective module, reduction of the maximum power that can be provided by the modules, electrical disconnection of each defective module, (see figures 3-4; and Abstract and par. [0169-0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jestin into the electrical energy storage method of Endo in order to provide an electrical disconnection of each defective module.
Allowable Subject Matter
8.	Claims 1-11 are allowed.
claim 1 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “…a first branch comprising two filter capacitors in series; and a second branch comprising two identical electrical energy storage means, wherein a first node common to and between the two capacitors and a second node common to and between the two energy storage means are connected together by an impedance to stabilize current during switching phases of the reversible electrical energy conversion device, and wherein a first end of the first and second branches are connected to one terminal of the reversible electrical energy conversion device, and a second end of the first and second branches are connected to another terminal of the reversible electrical energy conversion device.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836